NO








NO. 12-04-00116-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
LESLIE R. FOSTER,                                       '     APPEAL FROM THE THIRD
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT COURT OF
 
THE STATE OF
TEXAS,
APPELLEE                                                       '     ANDERSON COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This pro se in forma pauperis appeal is being dismissed for failure to
comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on February 6, 2004.  Appellant filed a
motion for new trial on March 5, 2004, and a notice of appeal on April 12,
2004. The notice of appeal failed to contain the information required by Rule
25.1(e), i.e., a certificate of service showing service on all parties
to the trial court=s judgment.  
On April 13, 2004, Appellant was notified
pursuant to Texas Rule of Appellate Procedure 37.1 that the notice of appeal
was defective for failure to comply with Rule 25.1(e).  He was further notified that unless he filed
an amended notice of appeal on or before May 13, 2004, the appeal would be referred
to the court for dismissal. Tex. R. App.
P. 42.3.   
On April 20, 2004, Appellant filed a
second notice of appeal, but failed to correct the defect.  Because Appellant has failed to correct his
defective notice of appeal after notice, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  Tex.
R. App. P.
42.3(c).
Opinion
delivered May 19, 2004.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.
 
 
                                  (PUBLISH)